United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-2157
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Northern District of Iowa.
Alfredo Contreras-Diaz,                   *
                                          *      [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: March 17, 2006
                                 Filed: March 29, 2006
                                  ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Alfredo Contreras-Diaz unconditionally pleaded guilty to possessing marijuana
with intent to distribute, in violation of 21 U.S.C. § 841(a)(1), and the district court1
sentenced him to 41 months in prison and 3 years of supervised release. He appeals.
For the reasons discussed below, we affirm his conviction and sentence.

     First, Contreras-Diaz argues that the district court erred by denying in part his
motion to suppress. However, his unconditional guilty plea precludes him from

      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
raising this argument on appeal. See United States v. Jennings, 12 F.3d 836, 839 (8th
Cir. 1994). Second, Contreras-Diaz argues that the district court erred by applying an
enhancement for obstruction of justice and by not granting him a reduction for
acceptance of responsibility. Having reviewed the district court’s factual findings and
legal conclusions under the applicable standards of review, we see no error. See
U.S.S.G. § 3C1.1, comment. (n.4(e)); U.S.S.G. § 3E1.1, comment. (n.4).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                          -2-